START, J.
John L. Whitcomb brought a suit against the plaintiff and summoned the defendant as trustee. .At the June term, 1893, Whitcomb appeared, as is provided in R. L., s. 1126, and moved that this cause be continued to await the termination of his trustee suit. The court below had authority to continue the cause on the application of the plaintiff in the trustee suit, on reasonable terms. R. L., s. 1126. The court continued the cause on terms thereafter to be determined. This was a proper exercise of its discretion, and its decision in this respect cannot be revised in this court.
The order op continuance is affirmed and cause remanded.